Motion for leave to appeal to the Appellate Division denied. The motion for leave to appeal from the Appellate Term to the Appellate Division was denied on the ground it was not timely made. (Appellate Division Rule XXVI, referring to rule VII, Appellate Term.) Applicant has failed to comply with rule XXVI in that the required details are not set forth and the motion was not made one month after the determination of the Appellate Term of motion for leave to appeal. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ.